DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s amendment and response dated on 3/16/21 is acknowledged.
Claim 18 has been canceled. 
Claims 15-17, 19-24, 26 and 28 have been considered for examination. 
Claims 25 and 27 has been withdrawn as being non-elected.
Response to Arguments
Applicant's arguments, filed 3/16/21, that the rejection dated 12/16/21 does not address the claimed ratio of crocus sativus:polymer is in the range of 30:70 to 70:30, previously in claim 18 and now included in claim 1. Applicants arguments have been considered and found to be persuasive. Hence, the previous rejections have been withdrawn and replaced with the new non-final rejection. 

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15-18, 21, 22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tarantilis et al., in view of US 20050208156 to Ploch et al, CN 103484960 to Shao et al., WO 2006066389 to Huynh et al and Rahaiee et al (Rahaiee; International Journal of Biological Macromolecules 79 (2015) 423–432).
Instant claims are drawn to a sustained release formulation comprising granules of Crocus sativus extract or fraction comprising biodegradable polymers or non-biodegradable polymers alone or in combination, the said extract or fraction consisting a mixture of trans-5-tG-crocin, cis-5-tG-crocin, trans-5-nG-crocin, cis-5-nG-crocin, trans-4-tG-crocin, cis-4-nG-crocin, trans-4-GG-crocin, trans-3-Gg-crocin, cis-3-Gg-crocin, trans-2-G-crocin, cis-2-G-crocin, trans-2-gg-crocin, cis-2-gg-crocin, trans-1-g-crocin, cis-1-g-crocin, cis-4-GG-crocin, cis-crocetin and trans-crocetin.
Tarantilis et al teaches a method of determining the components of Crocus sativus plant extract i.e., picrocrocin, the glycosidic precursor of safranal, safranal and flavonoids; crocetin glycosides (crocin) carrying from one up to five glucoses and the differentiation of their cis and trans isomers (abstract, Introduction). Section 2.2 teaches extraction of saffron components in a mixture of methanol and water. Fig.1 and page 109-110 shows the structures and molecular formulae of the most abundant compounds identified in saffron extract, which includes Crocin-1 to Crocin-5 and further Fig.2 shows the chromatographic peaks of trans and cis forms of crocin 1-5. Tarantilis teaches that all of the saffron components are useful as a condiment and a food additive. While Tarantilis does not explicitly state the aqueous fraction of water/ethyl acetate system having crocin-1, instant claims 16-17 are directed to a product and not a process claim. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Tarantilis teaches aqueous extract and further teaches the claimed crocin-1, and thus meets the instant claimed product.
Tarantilis et al fails to teach a pharmaceutical formulation comprising the claimed sustained release formulation comprising a biodegradable or a non-biodegradable polymer.
Ploch teaches extracts from St. John's wort, gingko, saffron and ginseng, used for the treatment of schizophrenia (abstract; 0038, 0055 and claim 14). Ploch teaches preparing extracts of saffron (Crocus sativus) comprising components alpha-, beta-pinene, 1,8 cineol, the carotenoid crocin, picrocrocin as well as the degradation product thereof safranal [0043 and 0051]. For the extraction process, Ploch suggests non-aqueous extraction or aqueous alcoholic extraction [0045-0047]. [0052] teaches preparing the plant extracts as pharmaceutical tablets, capsules etc., including auxiliary agents such as cellulose, natural or synthetic polymers etc [0052]. Ploch does not teach sustained release composition. 
Shao teaches a sustained release nano-microcapsule cellulosic fiber comprising saffron crocus extract as a capsule core material (abstract, 0010). In order to prevent a fast release of the drug, Shao teaches employing nano-sustained release microcapsules made from cellulose fiber and natural or synthetic polymer materials, and the microcapsule properties can be adjusted by the thickness and the structure of microcapsule wall to control the release of the active agents (0010). Shao teaches that saffron extract contains crocin, saffron dimethyl ester, cineole etc., for proving anti- oxidant, anti-aging, anti-inflammatory effects [0010] (page 3, | 94-100].
Tarantilis, Shao and Ploch does not teach the claimed ratio of polymer: saffron extract.
Huynh teaches compositions for encapsulation of a various dyes, medication and vitamins, wherein the composition comprises a water-insoluble matrix comprising at least 70% by weight proteins, based on the total weight of the matrix [abstract, 0058] Among the natural colors and dyes, Huynh teaches carotenoids dyes from extracts of Crocus sativus, including saffron, beta-carotene, crocin etc [0034 and Table 1]. [0064] teaches at 69% of proteins such as milk, wheat, soya or mixtures of proteins in a ratio of 50:50, 10:90 etc. [0076] teaches method steps for encapsulating dyes. Table 3 particularly includes example 8, directed to encapsulating saffron 2.4 g with soy protein isolate (meets the instant biodegradable polymer) 240 g and water 297.6. The ratio of saffron and soy protein isolate in example 8 is 1:100 and not 30:70 or 70:30. However, Huynh further teaches employing 5-15 by weight of dye (claim 30 of the reference). 
Rahaiee teaches improving the stability of crocin using biodegradable nanoparticles of chitosan alginate (abstract). Stability studies of Rahaiee showed that nanoencapsulation provided enhanced crocin stability with biopolymers compared to the standard crocin under unfavorable environmental conditions. Rahaiee teaches that crocin compounds from saffron have biological properties such as antioxidant, anti-cancer, anti-spasmodic, anti-inflammatory and anti-atherosclerotic activities. Rahaiee teaches crocin has low stability and after exposure to heat, oxygen, light, acidic environment and the presence of additives during processing and storage of food, loses most of its functionality. Rahaiee teaches that few studies have shown that orally administered crocin is hydrolyzed to crocetin before or during intestinal absorption, which is partly metabolized to mono- and di-glucoronide conjugates demonstrating the low bioavailability of crocin due to the elimination of glucose moieties [p 423]. It is stated that despite the beneficial effects of crocin, its poor stability and high susceptibility to process conditions are major problems for its application and that nanoscale drug delivery systems prepared from biocompatible and biodegradable polymers have been considered as a potential approach to drug delivery and their bioavailability increment (p 424). 
	Rahaiee teaches two biopolymers of chitosan and alginate for encapsulating crocin and increasing its stability (p 424).  P 425 (col. 1) teaches employing 0.02-0.10% chitosan and 0.05-0.3% alginate for preparing nanoparticles, the nanoparticles mixed with 0.06% crocin (section 2.2 on page 425).  Rahaiee teaches that entrapment of efficiency of crocin by increasing concentrations of chitosan and alginate and decreased at higher levels; which may be caused because the nanoparticles at higher concentrations of two biopolymers make the bulk of nanoparticle matrix and decrease the available volume for crocin encapsulation.


Thus, it would have been obvious before the effective filing date of the instant invention to choose to prepare the saffron extracts, in particular containing the specific crocin components described in fig.1, of Tarantilis in the form of a sustained release oral composition such as a tablet or a capsule by employing a sustained release polymer (natural or a synthetic polymer). One would be motivated because Ploch suggests preparing several types of pharmaceutical composition such as tablets, capsules etc., for delivering saffron extracts containing crocin components. Further, Shao teaches employing natural or synthetic polymer microcapsules enables a sustained/controlled release of the encapsulate saffron extracts (crocin, carotene, saffron dimethyl ester etc.) and provide effective detoxification, anti-inflammatory, analgesic, anti-oxidant effect etc. Instant claims do not recite any specific release and in this regard, Shao teaches sustained release saffron extract compositions for providing slow release. Hence, a skilled artisan would have expected to achieve the desired sustained/controlled release of saffron crocins from a sustained release composition. Further, one of an ordinary skill in the art before the effective filing date of the instant invention would have been motivated to choose to employ a polymer such as chitosan/alginate (of Rahaiee et al), synthetic polymers (Shao) or any of the proteins such as soy protein isolate, milk protein, whey protein etc (of Huynh), to prepare a crocin sustained rele3ase pharmaceutical composition because, Huynh teaches protecting the dyes and pigments obtained from natural sources including saffron extract, Shao teaches sustained release compositions of crocin with synthetic polymers and Rahaiee teaches that encapsulating crocin extracts from Saffron provides stability and better bioavailability of crocin. With respect to the claimed weight ratio of the extract/fraction of crocus sativus:polymers, Huynh teaches a ratio of 1:100 whereas, Rahaiee teaches employing 0.02-0.10% chitosan, 0.05-0.3% alginate for preparing nanoparticles mixed with 0.06% crocin. Though the prior art of record does not teach the exact claimed ratios, one of an ordinary skill in the art would have been able to optimize the amounts of crocin and the polymeric encapsulating material so as to not only maintain the stability of crocin, but also provide the desired entrapped efficiency, loading efficiency, as well as provide the desired release rate of crocin. One would have been motivated to do so because one skilled in the art would have recognized that a desired ratio depends on the use of crocin such as a pigment (Huynh) or for antioxidant, anti-cancer, anti-spasmodic, anti-inflammatory and anti-atherosclerotic activities (of Rahaiee). 
Instant claim 28 recites the composition for use in treatment. However, the conditions and diseases therein have been recited in an intended use format and hence does not constitute positive limitations. In any event the composition of claim 15 has shown to be prima facie obvious over the teachings of Tarantilis et al., in view of US Ploch et al, Shao et al., Huynh et al and Rahaiee et al.

 
4.	Claims 19-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tarantilis et al., in view of US 20050208156 to Ploch et al, CN 103484960 to Shao et al., WO 2006066389 to Huynh et al and Rahaiee et al (Rahaiee), as applied to claims 15-18, 21, 22, and 28, and further, in view of Nikbakht-Jam et al (Nikbakht-Jam) and Escribano et al (cited on IDS cited 8/12/20). 
Tarantilis, Ploch, Shao, Huynh and Rahaiee discussed above fails to teach the claimed amounts of claims 19-20 and 23-24.
Nikbhakht-Jam teaches the effects of crocin extracted from saffron (Crocus sativus) on pro-oxidant/anti-oxidant status in subjects (abstract and p 309, col. 1). Nikbhakht-Jam teaches administering 15mg crocin tablets twice a day (sections 2.2 and 3) and teaches that a daily dose of 30 mg crocin significantly reduces the serum concentration of pro-oxidant/anti-oxidant balance (PAB) (p 311). Additionally, Ploch teaches a daily dose of 50 mg to 1000 mg comprising gingko biloba, Crocus sativus and Panax ginseng (claim 24 of Ploch). 
For the claimed crocin-1, Escribano teaches that the saffron extracts (crocin, safranal and picrocrocin) inhibits the growth of human cancer cells in vitro (abstract, p 29, col. 1). The extracts were further chromatographed and eluted, which is further lyophilized.  Escribano teaches that the fractions crocin, safranal and picrocrocin showed a dose dependent inhibition of cell growth (section 3.2, Table 1). Escribano et al teaches fractionation of crocins, including crocin-1 (see p 26, col. 1; fig 2A) and further states that crocin-1 is the major crocin form of the saffron extract.
Hence, it would have been it would have been obvious before the effective filing date of the instant invention to extract crocin-1 and use appropriate amount of crocin in the teachings of Tarantilis (modified by Ploch, Shao, Huynh and Rahaiee) to prepare the composition as a capsule form by employing HPMC capsule, for providing a desired therapeutic or nutritional benefit. One would be motivated to do so because the prior art recognizes a range of amounts of crocin in oral formulation and for providing anti-oxidant effect (Nikbhakht-Jam), for treating schizophrenia (Ploch) or for treating depressive syndrome (abstract); Escribano teaches that crocin-1 is the major crocin fraction of saffron extract for inhibiting human cancer cell growth, and further Nikbhakht teaches administering the composition using HMPC, which meets the claimed polymer. One of an ordinary skill in the art would have been able to optimize the amounts of saffron extract: HPMC polymer so as to provide an effective encapsulation as well as delivery of crocin because in this regard, Rahaiee and Huynh also teach various amounts biodegradable polymers for encapsulating crocin. Even though the prior art does not particularly state the claimed sustained release (of claim 23), the cited combination of references suggests the claimed composition and hence one of an ordinary skill in the art would have expected to see a sustained release by modifying the amount of crocin and polymer so as to achieve a desired release rate. 
	 
5.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tarantilis et al., in view of US 20050208156 to Ploch et al, CN 103484960 to Shao et al., WO 2006066389 to Huynh et al and Rahaiee et al (Rahaiee), as applied to claims 15-18, 21, 22, and 28, and further in view of CN 106109523A to Xuchong et al (Xuchong).
	Tarantilis, Ploch, Shao, Huynh and Rahaiee discussed above does not teach the claimed polyvinylpyrrolidone K30, K15.
	Xuchong teaches chewable tablets comprising, for daily liver protection, crocin-artichoke extracts comprising artichoke freeze dried powder, crocin, and excipients such as lactose, glucose, mannitol, vitamin C, magnesium stearate and a bonding agent comprising polyvinylpyrrolidone (abstract, page 2 -Background, and page 3 step 4). Xuchong teaches preparing crocin extract from various sources such as Dahuazi fruit powder (step 2 of page 2), medlar fruit powder (page 4, Example 1- step 2) and scorpion fruit powder (page 4, example 2- step 2). Each of the examples of Xuchong employ polyvinylpyrrolidone as a binding agent, in preparing tablets of desired appearance, mouthfeel, hardness, moisture and friability. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare employ saffron extract (of Tarantilis) comprising crocin components to prepare a sustained release composition comprising biodegradable polymers (suggested by Ploch, Shao, Huynh and Rahaiee) and further employ excipients such as polyvinylpyrrolidone as a suitable binding agent, and thus arrive at the instant claim 26. Even though Xuchong does not particularly state PVP K15 or K30 types, one of an ordinary skill in the art would have been motivated to choose a suitable type of PVP for a binding effect because Xuchong teaches the claimed PVP as a bonding agent (instant claims also claim PVP as a binder) and for preparing tablets that have a desired appearance, mouthfeel, hardness, moisture and friability; and also teaches that the tablet composition promotes the dissolution and absorption of the drug in the body (p 3, last full para). A skilled artisan would have expected to achieve a sustained release crocin composition comprising with a suitable appearance, mouthfeel, hardness, moisture and friability due to the excipients such as PVP and also a desired release profile due to the encapsulating polymers taught by Huynh and Rahaiee.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611